UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-180611 MEDIA MECHANICS, INC. ( Exact name of registrant as specified in its charter ) Nevada 33-1220317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Western Battery Rd., Suite 160 Toronto, ON, Canada M6K 3S2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code : (647) 476-4439 Securities registered under Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: (Title of class) None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o (Do not check if a smaller reporting company) Smaller reporting company. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, July 31, 2012: $0 Number of the issuer’s common stock outstanding as of May 15, 2013:10,000,000 Documents incorporated by reference: None. TABLE OF CONTENTS Page Part I Item 1 Business 1 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 3 Item 2 Properties 3 Item 3 Legal Proceedings 3 Item 4 Mine Safety Disclosures 3 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 4 Item 6 Selected Financial Data. 4 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 7A Quantitative and Qualitative Disclosures about Market Risk 6 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 Item 9A Controls and Procedures 7 Item 9B Other Information 7 Part III Item 10 Directors, Executive Officers and Corporate Governance. 7 Item 11 Executive Compensation 9 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 9 Item 13 Certain Relationships and Related Transactions, and Director Independence. 10 Item 14 Principal Accounting Fees and Services 10 Part IV Item 15 Exhibits, Financial Statement Schedules 11 Signatures CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of the Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future operations, future cash needs, business plans and future financial results, and any other statements that are not historical facts. From time to time, forward-looking statements also are included in our other periodic reports on Forms 10-Q and 8-K, in our press releases, in our presentations, on our website and in other materials released to the public.Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors.Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I Item 1. Business Business Development We were incorporated in the state of Nevada on January 6, 2011 and our principal business address is 1610 – 100 Western Battery Rd. Toronto, ON, Canada M6K 3S2. Our telephone number is (647) 476-4439. Our United States and registered statutory office is located at 2360 Corporate Circle, Suite 400, Henderson, NV 89074-7722, telephone number (702) 866-2500. We have a January 31 fiscal year end. Our objective is to enhance current search engine optimization services by developing software that will offer clients a web-based interface to access software tools to automate and manage a client’s backlinks and potentially other aspects of the website search engine optimization (SEO) process. The sale of varying levels of the shares offered will affect the operations and activities contemplated below. After the completion of the offering, management will determine how to best allocate the proceeds received. We currently offer search engine optimization services for Internet websites. Our URL is www.theseomechanic.com. We offer consulting services as part of a comprehensive strategy designed to maximize a website’s ranking in Internet search engines.The services we offer are currently performed by our President, Matthew Zipchen and our Vice President, Violetta Pioro. We also currently offer customized packages tailored to the specific needs of individual clients.Our consulting services include auditing a client’s website and developing a plan to maximize the website’s ranking in Internet search engines.The plans we develop for our clients often include some combination of: changes to the way the website is structured; modification of the website’s content; search engine registration strategies; development of additional content and increasing the number of back links to the website. Our content building services currently include: consulting on how to modify any existing content on a website, which may include modifications to the website architecture, product descriptions, category pages (in the case of online retailers), site policies, the method by which customer service e-mails are handled, shopping guides, landing pages, promotions and other supporting content on the website. We also currently assist in the production of content in the client’s website to be posted on other sites.There are a large amount of sites that host information about, and links to, other websites, for a fee, as a tool to increase a website’s page rank.We provide content development and placement services for these articles and/or links as part of both our content and back linking services. There are numerous websites and internet blogs that provide links to websites for a fee.Based on the nature of a client’s website, we provide back link buying services with the objective of optimizing the type backlinks that will result in the best page rank for the client’s site.This is primarily a result of how closely the content on the site where the link is purchased is related to the content on the client’s website. 1 A large number of search engine optimization (SEO) companies exist. As the internet continues to grow and competition for website visitors increases across numerous sectors, management believes demand for SEO services will also continue to grow.One of the ways we intend to compete in the future is by developing a software program that will automate and manage a client’s backlinks and potentially other aspects of the SEO process.The number of websites with related content that link to a specific website (known in the industry as backlinks) is a key determinative factor in that website’s page rank. We intend to use the majority of the net proceeds of this offering to develop and market this software, which we have not yet put any resources into developing.We would like to use the software to offer clients a web-based interface where, for a monthly fee, they will have access to software tools that will allow them to manage and automate the backlink building process for all their websites.The software may offer other features including, but not limited to: a mass e-mailing tool, a search engine submission tool allowing clients to automate the process of submitting multiple websites to numerous search engines, an article submission tool allowing users to submit articles to various blogs that discuss topics related the client’s industry and a backlink buying tool to assist clients in reviewing options and purchasing backlinks from third party providers. Management believes the successful development and marketing of this software is important for our growth as it should allow us to provide SEO services in an automated, scalable fashion with recurring revenue.We are currently in the process of developing a software map and specification list to be used in soliciting bids for the design and development of our software.With the advent of cloud computing and the migration of an increasing number of applications and associated data to the web, management believes that web-based SEO tools will appeal to the market. The Company plans to compete with other similar websites on the Internet today, but aims to be more user-friendly and comprehensive by offering the features of its software through a web interface.Management believes that few companies offer their services through a web based interface for a monthly fee.We believe this will provide both the client and our company several advantages including a closer, ongoing relationship with the client, the immediate availability of updates to our software and services to the clients, the ability to up-sell the clients on other services we offer and various other advantages of a more direct and continued relationship between the client and SEO service provider. We believe that the scope of the first version of our software and the ongoing development of our website will primarily be determined by the success of this offering, but also potentially through future financing opportunities. Management expects to have to invest in ongoing development, maintenance and expansion of the Company’s software in order to remain competitive. Media Mechanics has no plans to change its business activities or to combine with another business and is not aware of any circumstances or events that might cause this plan to change. If we are unable to raise sufficient funds to pay for the development of our software, this may prevent us from accomplishing that portion of our business plan. Based on our existing business, such a circumstance is unlikely to cause us to cease operations. Even if we do not complete development of our software, we intend to continue with our existing business and continue to seek additional clients and expand our operations. Market Opportunity As the Internet continues to grow, management believes that companies in a wide range of businesses will increasingly compete for high rankings in the major search engines as a tool to attract visitors to their website for, among other objectives, to sell their products, to sell advertising on their websites and build their brand awareness.Management believes that this means a growing opportunity for Media Mechanics to offer user-friendly automated tools as a compliment to its consulting services to assist customers in maximizing their website’s rank in the search engines. Marketing We believe that our ability to sell monthly subscriptions to our web-based SEO software tools will be due in large part to our ability to direct traffic to our website. A key aspect of generating traffic is a website’s ranking in the major search engines, particularly Google. We intend to use our expertise in this area to focus on getting our website ranked as highly as possible in the major search engines. This may include various search engine optimization (SEO) techniques such as the use of meta tags throughout our website, internal linking to optimize the ability of search engines to ‘spider’ our website and soliciting and/or purchasing back links, whereby other websites link to ours. In addition to SEO strategies, we intend to purchase Google AdWords advertisements.AdWords offers pay-per-click (PPC) advertising, cost-per-thousand (CPM) advertising, and site-targeted advertising for text, banner, and rich-media ads. The AdWords program includes local, national, and international distribution. Advertisers select the words that should trigger their ads and the maximum amount they will pay per click or per thousand exposures. Intellectual Property We intend, in due course, subject to legal advice, to apply for trademark protection and/or copyright protection in the United States and other jurisdictions. In that regard, any summaries or reviews we write ourselves will be available for copyright protection. In addition, if we develop a logo, we may seek trademark protection for it. 2 We intend to aggressively assert our rights trademark and copyright laws to protect our intellectual property, including product technology, product research and concepts and recognized trademarks. These rights are protected through the acquisition of trademark registrations, the maintenance of copyrights, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that registered trademarks and copyrights will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights can result in a substantial cost to, and diversion of effort by, our Company, management believes that the protection of our intellectual property rights is a key component of our operating strategy. Regulatory Matters We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations. We are subject to the laws and regulations of those jurisdictions in which we plan to sell advertising, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the development and operation of our business is not subject to special regulatory and/or supervisory requirements. Employees and Employment Agreements As of the date of this Report, the Company’s employees include its President, Matthew Zipchen, and Vice President, Violetta Pioro. Mr. Zipchen is employed elsewhere and has the flexibility to work on Media Mechanics up to 15 hours per week. He is prepared to devote more time to our operations as may be required and as our finances permit. Ms. Pioro is also employed elsewhere and has the flexibility to work on Media Mechanics up to 5 hours per week. She is prepared to devote more time to our operations as may be required and as our finances permit. Neither is being paid at present by Media Mechanics.Based on the success of this offering, each of Mr. Zipchen and Ms. Pioro plan on increasing the percentage of their respective working hours devoted to the Company. Currently, we have not entered into an employment agreement with our President, Matthew Zipchen, or our Vice President Violetta Pioro. The Company presently does not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, the Company may adopt plans in the future. Management does not plan to hire additional employees at this time. Depending on the success of this offering we plan to retain software development, sales and SEO consulting staff initially on a contract basis. Our two officers and directors will be responsible for the initial software management, sales and client relations functions. Once the Company launches its software, it may hire a full time software development manager. If we elect not to hire a full time software development manager we will retain a software development firm that will also be able to provide ongoing development and management services. Mr. Zipchen has managed the Company since inception.Ms. Pioro joined the Company and has been in her current capacity since November 15th, 2011.They have experience helping companies maximize their website visibility in search engines.The software that the Company plans on developing will be an expansion of its current business. Mr. Zipchen and Ms. Pioro are also the sole directors of the Company.Though they have no experience with running a public company, the Company has retained competent counsel to assist in ensuring that it meets its reporting obligations. Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Item 1A.Risk Factors This information is not required for smaller reporting companies. Item 1B.Unresolved Staff Comments This information is not required for smaller reporting companies. Item 2.Properties Our principal executive office is located at 100 Western Battery Rd., Suite 1610, Toronto, ON, Canada M6K 3S2, and our telephone number is (647) 476-4439. We do not have a lease agreement for this property. This property is leased by our Chief Executive Officer, Matthew Zipchen, and he allows us to use the space to run the business. Item 3.Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 4.Mine Safety Disclosures Not Applicable. 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock has been approved for quotation on The OTC Bulletin Board under the symbol “MMCC.”However, no established public market exists for our common stock.As of January 31, 2013, 10,000,000 shares of our common stock were issued and outstanding. Approximate Number of Equity Security Holders As of January 31, 2013, there were approximately 32 holders of record of our common stock. This number does not include shares held by brokerage clearing houses, depositories or others in unregistered form. Dividends We have not declared or paid any cash dividends on our common stock, and we do not anticipate declaring or paying cash dividends for the foreseeable future. We are not subject to any legal restrictions respecting the payment of dividends, except that we may not pay dividends if the payment would render us insolvent. Any future determination as to the payment of cash dividends on our common stock will be at our board of directors’ discretion and will depend on our financial condition, operating results, capital requirements and other factors that our board of directors considers to be relevant. Securities Authorized for Issuance under Equity Compensation Plans We do not have in effect any compensation plans under which our equity securities are authorized for issuance. Item 6.Selected Financial Data We are not required to provide the information required by this Item because we are a smaller reporting company. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of the results of operations and financial condition for the fiscal years ended January 31, 2013 and 2012 and should be read in conjunction with our financial statements, and the notes to those financial statements that are included elsewhere in this Report. Overview We were incorporated in the State of Nevada as a for-profit Company on January 6, 2011 and established a fiscal year end of January 31. We are aCompany that offers search engine optimization (“SEO”)services for Internet websites. Our URL is theseomechanic.com. We offer consulting services in the area of SEO as part of a comprehensive strategy designed to maximize a website’s ranking in Internet search engines. As part of our SEO services, we offer customized packages tailored to the specific needs of individual clients, which include auditing a client’s website and developing a plan to maximize the website’s ranking in Internet search engines and some combination of: changes to the way the website is structured; modification of the website’s content; search engine registration strategies; development of additional content and increasing the number of back links to the website.We also provide content building services include: consulting on how to modify any existing content on a website, which may include modifications to the website architecture, product descriptions, category pages (in the case of online retailers), site policies, the method by which customer service e-mails are handled, shopping guides, landing pages, promotions and other supporting content on the website.Finally, we assist in the production of content regarding clients’ websites to be posted on other sites. The Company competes with other optimization services on the Internet today, but aims to develop software which will allow it to become more user-friendly and comprehensive.We aim to provide our services on a web-based interface for a monthly fee, which we believe will provide both the client and our company several advantages including a closer, ongoing relationship with the client, the immediate availability of updates to our software and services to the clients, the ability to upsell clients on other services we plan to offer, as well as various other advantages of a more direct and continued relationship between the client and SEO service provider. 4 Plan of Operation Over the 12 month period from the completion of our offering, if we have raised enough funds, we intendto design, launch and market our software. Management believes that selling 50% of the proposed offeringshould constitute sufficient funds to set this aspect ofthe business plan in motion. We intend to use all the proceeds from the offering over the 12 month period after completion thereof. The following table sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100%, respectively, of the securities offered for sale by the Company. Offered Units Sold Offering Proceeds Approximate Offering Expenses (1) Total Net Offering Proceeds Principal Uses of Net Proceeds 12,500,000 Units (25%) $ $ $ Professional Fees Working Capital Software Development Marketing $ 25,000,000 Units (50%) $ $ $ Professional Fees Working Capital Software Development Marketing $ 37,500,000 Units (75%) $ $ $ Professional Fees Working Capital Software Development Marketing $ 50,000,000 Units (maximum) $ $ $ Professional Fees Working Capital Software Development Marketing $ Within 90 days of the completion of our offering, the Company intends to begin its hiring of software developers. Wethen plan to develop a specification list for features of the software. We intend to post this on sites like www.odesk.com and solicit bids for the development of the software. We intend to review the various bids we expect to receive and select a developer within 90 days of completing this offering. We do not know whether the software developer we ultimately select will also offer front end graphic design services for the web interface or if we will choose to use the same firm to develop both aspects of the software. These aspects require different types of expertise. We may need to hire a separate web development and graphics design firm to complete the look and feel of the web interface.During the course of the software’s development we will strive to optimize the site for registration in the search engines. Based on our initial research, we believe development of the software to take between 4 – 6 months. During the development of the software, we will plan our marketing and sales strategy.If we sell 50% of the proposed offering, we will likely hire a part-time software development manager to maintain and develop our software.If we sell 75% of the proposed offering, we will likely hire a part-time software development manager and a part-time sales representative to solicit clients for our software and maintain customer relations.If we sell the entire proposed offering, we will likely hire a full-time software development manager and a full-time sales representative. We plan to spend the remainder of the 12 months after this offering focused on marketing our software. We will register our website in a large number of search engines, using various SEO techniques, and also purchase AdWords on Google. If we are unable to complete any phase of our software development or marketing efforts because we do not have enough resources, we believe that we will have to cease our development and or marketing operations until we raise money. Attempting to raise capital after failing in any phase of our software development plan would be difficult. As such, if we cannot secure additional proceeds we may have to cease marketing our software which may negatively affect investors’ investment. Results of Operations Comparison for the year ended January 31, 2013 and January 31, 2012 Revenues.Revenues for the year ended January 31, 2013 was $22,684, as compared with $13,932for the year ended January 31, 2012. The increase in revenue was a result of sales revenue not starting until June 2011. Operating Expenses.Operating expenses for the year ended January 31, 2013 was $52,985, as compared with $8,004for the year ended January 31, 2012. The increase in expense was a result of increased legal and accounting expenses. Net Profit (Loss).Our net loss for the year ended January 31, 2013 was $30,301, as compared with a net income of $5,928 for the year ended January 31, 2012. 5 Capital Resources and Liquidity Our cash and cash equivalents totaled approximately $106,410 at January 31, 2013. In order to meet our operational goals, including developing the software for our website, we will need funds for website development costs.If we do not develop the software, we believe that we can currently satisfy our public company reporting costs for the next twelve months with our current cash and expected revenues. Net Cash Provided by (Used in) Operating Activities.Net cash of $25,798 was used in operating activities for the year ended January 31, 2013, as opposed to $7,299 provided by operating activities for the year ended January 31, 2012. Net Cash Provided By Financing Activities.Net cash of $50,000 was provided from financing activities for the year ended January 31, 2013, as opposed to $75,000 for the year ended January 31, 2013. Off-balance sheet arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect or change on the Company’s financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which the Company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Critical Accounting Policies Risks and Uncertainties The Company intends to operate in an industry that is subject to rapid change. The Company's operations will be subject to significant risk and uncertainties including financial, operational, technological, regulatory and other risks associated with asmaller reporting company, including the potential risk of business failure. Use of Estimates The preparation of unaudited interim financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the unaudited interim financial statements and accompanying notes. Such estimates and assumptions impact, among others, the fair value of share based payments. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Recent Accounting Pronouncements There are no recent accounting pronouncements that are expected to have an effect on the Company’s financial statements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk We do not hold any derivative instruments and do not engage in any hedging activities. 6 Item 8.Financial Statements and Supplementary Data Media Mechanics, Inc. January 31, 2013 Index Report of Independent Registered Public Accounting Firm F–1 Balance Sheets as of January 31, 2013 and 2012 F–2 Statement of Operations for the year ended January 31, 2013 and 2012 F–3 Statement of Stockholders’ Equityfor the year ended January 31, 2013 and 2012 F–4 Statement of Cash Flows for the year ended January 31, 2013 and 2012 F–5 Notes to the Financial Statements F–6 To the Board of Directors of Media Mechanics, Inc. Toronto, ON, Canada We have audited the accompanying balance sheets of Media Mechanics, Inc., (the “Company”) as of January 31, 2013 and 2012, and the related statements of operations, stockholders’ equity and cash flows for the years ended January 31, 2013 and 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of January 31, 2013 and 2012, and the results of its operations and its cash flows for each the years ended January 31, 2013 and 2012, in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas May 16, 2013 F-1 Media Mechanics, Inc. Balance Sheets ASSETS January 31, January 31, Current Assets Cash $ $ Accounts Receivable Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accrued Liabilities $ $
